COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  IN RE:                                          §
                                                                 No. 08-19-00296-CR
  EL PASO COUNTY PUBLIC                           §
  DEFENDER,                                                AN ORIGINAL PROCEEDING
                                                  §
                                Relator.                           IN MANDAMUS
                                                  §



                                       JUDGMENT

       The Court has considered this cause on Relator’s petition for writ of mandamus against the

Honorable Alyssa Perez of the 210th District Court of El Paso County, and concludes that Relator’s

petition for writ of mandamus should be denied. We therefore deny the petition for writ of

mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.